Citation Nr: 0534063	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-32 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the lateral aspect of the 
left thigh, upper 1/3, moderate, to Muscle Group XIII.

2.  Entitlement to service connection for scoliosis with 
right thoracic and left lumbar curvature.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg.  The RO confirmed and continued a 30 percent 
disability evaluation for residuals of a gunshot wound (GSW) 
to the lateral aspect of the left thigh, upper 1/3, moderate, 
to Muscle Group XIII.

The veteran presented testimony at a personal video 
conference hearing in March 2004 before a Decision Review 
Officer (DRO).  A copy of the hearing transcript was placed 
in the claims file.

In August 2005 the veteran withdrew his request for a hearing 
before a member of the Board.  Regulations provide that a 
veteran may withdraw a hearing request at any time before the 
date of the hearing.  See 38 C.F.R. § 20.704(e) (2005).

In a January 2005 rating decision, the RO denied entitlement 
to service connection for scoliosis with right thoracic and 
left lumbar curvature.  As discussed below, the veteran 
submitted a notice of disagreement and this issue is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.

In July 2004, the veteran wrote that his shortened left leg 
is due to damage to the upper left thigh muscle for which he 
wore special shoes to compensate.  This appears to be a claim 
for entitlement to service connection for the shortening of 
his left leg due to the service-connected disability of the 
left thigh and is referred to the agency of original 
jurisdiction for appropriate development.  

In November 2005, the appellant's motion, through his 
representative, to advance his case on the Board's docket was 
granted pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 
20.900(c).  


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  The appellant's GSW residuals, involving muscle group 
XIII of the left thigh, currently manifest a healed scar with 
no adhesions, complaints of pain in his left leg, limitation 
of flexion of his left knee, and moderate limitation of 
function resulting from no more than a moderately severe 
injury.

3.  The service-connected GSW wound residuals of the left 
thigh are not manifest by severe impairment of muscle group 
XIII.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a GSW to the lateral aspect of the upper third 
of the left thigh, moderate, involving Muscle Group XIII have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.7, 4.56, 4.73, 
Diagnostic Code 5313 (2005); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (effective prior to Aug. 30, 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 7804, 7805 
(effective as of Aug. 30, 2002) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in August 2001 and 
December 2003; a rating decision in February 2002; a 
statement of the case in September 2003; and a supplemental 
statement of the case in April 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
In May 2004, after receipt of a SSOC in April 2004, the 
veteran wrote that he wished to pursue his appeal and 
requested processing to the Board.  VA has also obtained an 
examination.  Although the veteran claimed that the 
examination was inadequate as no medical record was available 
to the examiner and x-rays were not made, the need for x-rays 
was not specified and accordingly, left to the discretion of 
the examiner.  The veteran was provided two examinations in 
early 2002, one for muscles and a neurological examination at 
which he provided a medical history.  The examiners provided 
detailed examination findings.  Thus, the Board finds the 
examinations in January and February were adequate.  
Additional medical evidence received after the April 2004 
SSOC related to a service connection claim for another 
disability secondary to his service-connected left thigh 
disability and was reviewed by the RO in conjunction with 
that claim.  The additional VA outpatient treatment records 
included a September 2004 entry which did not contain 
pertinent information to the service-connected left thigh 
disability.  Although the veteran indicated in August 2005 
that he would to obtain new medical evidence and submit it, 
to date, no additional medical evidence has been received.  
At the same time, he withdrew his request for a Board hearing 
and stated that there were no changes from his testimony 
before the DRO in March 2004.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


II.  Factual background

Service medical records show that the veteran suffered a 
penetrating wound, moderately severe, to the lateral aspect 
of the upper third of the left thigh, due to an unknown 
missile, that was incurred in combat in February 1945 near 
Nichols Field, Luzon, Philippines.  He was first treated in a 
medical company, then evacuated for hospitalization for 
treatment, after which he was returned to duty in late March 
1945.  During hospitalization, he underwent excision and 
secondary closure of a 10 x 4 x 2 centimeter (cm) wound of 
the left thigh.  

The report of his discharge examination in December 1945 
notes that he suffered a GSW of the left leg for which he had 
been hospitalized for five weeks.  The medical examiner 
described a long linear scar on the left thigh from the GSW 
and debridement that was incurred in military service.  The 
veteran had slight weakness of the left thigh and knee from 
the GSW which was considered as nondisabling.  It was the 
medical examiner's opinion that these wounds would not result 
in disability.  

The veteran submitted a claim for gunshot wound of the left 
leg in January 1946.
In a January 1946 rating decision, he was awarded service 
connection for scar of the left thigh as residual of gunshot 
wound evaluated as 10 percent disabling from December 1945.  
The veteran was notified of the decision and that it had been 
made on incomplete service records and he would be advised as 
to any further action warranted after complete service 
records were received.  

In March 1946, the veteran was notified that his case had 
been reviewed based upon additional service records received 
and all the evidence of record.  By a rating determination in 
March 1946, no change had been disclosed in the service 
connected disability of wound in the left thigh and no 
increase in rating was warranted at that time.  The January 
1946 decision was confirmed and continued.  

In March 1947 an examination was requested for review of the 
case for the diagnosis of penetrating wound of the lateral 
aspect of the left thigh of the upper third with scar and 
residual weakness of thigh and knee.  An examination was 
necessary for rating under "1945 S".  The examination was 
to ascertain the extent of muscle damage.  

The previously assigned 10 percent evaluation was confirmed 
and continued in an October 1947 rating decision for his 
service-connected disability, now characterized as wound, GSW 
of the lateral aspect of the upper third of the left thigh, 
moderate, muscle group XIII, and evaluated under Diagnostic 
Code 5313.  

At a VA examination in December 1947, the veteran complained 
of pain around the GSW scar area when the weather changed and 
limitation in walking for any length of time due to pains in 
the left thigh.  Clinical findings were of a scar of a GSW of 
the left upper thigh laterally and posteriorly, 7 inches x 
1/3 inches wide that was not swollen or tender.  He could do 
deep knee bending exercises readily but complained of pulling 
in the upper left thigh.  The examiner found no limitations 
of function of the left thigh muscles.  The diagnoses were 
healed scar of GSW of the left upper thigh and slight 
residuals.  

The 10 percent evaluation was confirmed and continued in a 
January 1948 rating decision.  

At a VA examination in October 1997, the veteran complained 
of pain, problems walking and with balance.  Range of motion 
was considered normal for the veteran's age but was 
restricted because of a hydrocele with adduction of the hip.  
There were no adhesions into the scar.  The scar was 10 cm in 
length circumferentially about the posterior upper thigh and 
1 cm in width.  There was no tendon damage.  Bones and joints 
did not appear to be damaged since he had good strength and 
motion of the thigh with resistance.  No muscle herniations 
were noted.  He had no sensory or reflex deficits in the 
lower extremity.  The examiner could not explain the loss of 
balance.  There did not appear to be any weakness or 
fatigability problems.  The examiner imagined that if the 
veteran did have pain, he would have some reduction in 
function in the area; however, the examiner did not see why 
pain was a problem with his condition.  

A March 1998 VA medical opinion indicated there was no casual 
or etiological relationship between the service-connected GSW 
to the left thigh and the incidental finding of a hydrocele 
at the VA examination.

Based on the above evidence, the 10 percent disability 
evaluation was confirmed and continued in a March 1998 rating 
decision.  The veteran disagreed with the evaluation.  After 
review of outpatient treatment records the RO confirmed and 
continued the 10 percent evaluation.  A statement of the case 
was issued and the veteran perfected his appeal requesting a 
30 percent evaluation be assigned.  

At an April 2000 VA examination the veteran stated that the 
main problem was constant pain in his left thigh.  He used a 
cane for ambulation.  Clinical findings were of a posterior 
lateral scar on the upper thigh transverse in nature, 10 cm 
in length.  There was tenderness of the scar with 
hyperesthesia of the tissue distal to the scar to pin 
stimulation.  There was no real muscle atrophy but there was 
some weakness in the lateral femoral bone of the thigh.  
There were no reflex and motor deficits.  There was decreased 
sensation in the lateral thigh and calf of approximately 3/5 
quality.  He was diagnosed with neuropathy of the lateral 
femoral cutaneous nerve with a probable neuroma and 
inflammation.  There was a moderate muscle group XIII 
functional defect.  

In an October 2000 rating decision, the RO granted a 30 
percent evaluation effective from August 1997, which was 
considered a complete grant of the appeal as that was the 
evaluation the veteran had requested.  

In June 2001 the veteran requested that his claim be 
reopened.  He claimed that his condition had worsened.  He 
described his symptoms to include nerve damage and associated 
pain secondarily to the GSW.  

At a VA examination of muscles in January 2002, the examiner 
noted that the veteran was shot in the soft tissue of the 
upper third of the left thigh.  No fracture of the femur or 
hip was the result of his injury.  The pertinent clinical 
findings showed very poor flexion of the left knee and good 
quadriceps function.  No shortening of his left leg was 
encountered.  

The veteran was afforded a VA neurological examination in 
February 2002.  The veteran complained of weakness of the 
left leg.  He reported periodically using a cane to assist 
with ambulation and to use for stability on certain 
occasions.  His gait was slightly wide-based, but not ataxic 
and no bradykinesia was present on ambulation.  His gait was 
not "atalgic."  Clinical findings revealed a well-healed 
surgical scar on the lateral aspect of the upper left thigh 
with some disruption of the fascia, but no tenderness to 
palpation in the scar area.  The iliopsoas muscle, which is 
supplied by the femoral nerve above the level of the injury 
tested 2/5.  The quadriceps muscle group also supplied by the 
femoral nerve tested 4/5.  There were no sensory deficits in 
the distribution of the femoral or obturator nerves.  The 
deep tendon reflexes were 2+ at the knees and trace at the 
ankles bilaterally.  

The examiner opined that, if there were any nerve damage 
associated with the gunshot wound, that it would have 
affected the femoral nerve.  However, there was no clear good 
objective evidence that there was any residual damage to the 
femoral nerve as evidenced by lack of sensory abnormalities 
in the distribution of the femoral nerve and also by the 
presence of the patellar reflex, which is dependent on an 
intact femoral nerve for the execution of this reflex.  The 
weakness exhibited in the muscles supplied by the femoral 
nerve was most likely due to lack of cooperation by the 
veteran.  

The veteran testified in March 2004 as to the symptoms of his 
service-connected residuals of GSW of the left thigh to 
include pain, loss of strength, nerve damage, muscle damage, 
scarring, limitation of mobility, and the effect on his daily 
activities.  He testified that the scar was not painful but 
sensitive to touch.  

In May 2004 the veteran wrote that he wished to pursue his 
appeal and requested expeditious processing to the Board.  

VA outpatient treatment records from April 2000 to March 2004 
show complaints of pain in his left leg.  Medication was 
prescribed which brought good relief.  In September 2003 and 
March 2004 he was seen for renewal of medications.  In 
September 2003 he denied weakness and arthralgias except for 
a foot.  In March 2004 the veteran complained of pain in his 
legs at times.  At both visits there was intact light 
sensation of the extremities and pedal pulses were intact.  
Visual inspection was normal.  


III.  Pertinent legal criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3.

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities. 38 C.F.R. 4.10, 4.40, 4.45 (2002); see 
VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998).

The provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe. Moderate disability 
of muscles is characterized by a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection. History and complaint characteristic of moderate 
disability of muscles includes service department record or 
other evidence of in-service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. Objective findings include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side. 38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through-
and-through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

During the pending appeal, the regulations for evaluation of 
skin disabilities were amended, effective August 30, 2002.  
When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and, because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49,590 (July 31, 2002).

Pursuant to the former criteria, for scars that are 
superficial, poorly nourished, with repeated ulceration, a 10 
percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7803.  For scars that are superficial, 
tender, and painful on objective demonstration, a 10 percent 
evaluation is provided under 38 C.F.R. Part 4, Diagnostic 
Code 7804.  For other scars the basis of evaluation is rated 
on limitation of function of the affected part in accordance 
with 38 C.F.R. Part 4, DC 7805.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (prior to Aug. 30, 2002).

The revised criteria provide that a 40 percent disability 
rating is assigned for scars, other than on the head, face, 
or neck, that are deep or that cause limited motion and have 
area or areas exceeding 144 square inches (929 square 
centimeters).  A 30 percent disability rating is assigned for 
scars, other than on the head, face, or neck, that are deep 
or that cause limited motion and have area or areas exceeding 
72 square inches (465 square cm).  A 20 percent disability 
rating is assigned for scars, other than on the head, face, 
or neck, that are deep or that cause limited motion and have 
area or areas exceeding 12 square inches (77 square cm).  A 
10 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion and have area or areas exceeding 6 square 
inches (39 square cm).  38 C.F.R. 4.118, Diagnostic Code 7801 
(2005).  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 4.25 of this part. Id.  A deep scar is one 
associated with underlying soft tissue damage.  Id.

A 10 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion and have area or areas of 
144 square inches (929 square centimeters) or greater.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2005).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Id.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id.

A 10 percent disability rating is assigned for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2005).  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Id.  A 
10 percent disability rating is assigned for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, DC 
7804 (2005).

Under Diagnostic Code 7805, other scars are rated on 
limitation of function of affected part.  38 C.F.R. § 4.118, 
DC 7805 (2005).

However, the Board notes that the revisions to Diagnostic 
Codes 7803, 7804, and 7805 are not substantive as much as 
they are clarifying.  For example, revised Diagnostic Code 
7803 now describes scars that are unstable, rather than 
repeatedly ulcerated. Such scars are those where, for any 
reason, there is frequent loss of covering of the skin over 
the scar.  Diagnostic Code 7804 is still for painful 
superficial scars, and Diagnostic Code 7805 is still for 
scars causing limitation of function.  A Note following 
Diagnostic Code 7804 clarifies that a superficial scar is one 
that is not associated with underlying soft tissue damage.

The Board also notes that Diagnostic Codes 7801 and 7802, as 
in effect prior to August 30, 2002, were applicable only to 
burn scars.  However, effective August 30, 2002, these Codes 
were revised to eliminate this requirement. 

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003, 69 
Fed. Reg. 25179 (2004).  The effective-date rule established 
by 38 U.S.C.A. § 5110(g), however, prohibits the application 
of any liberalizing rule to a claim prior to the effective 
date of such law or regulation. The veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. 
Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).

Both the old and new regulations for evaluating the veteran's 
residual scar of the left thigh have been considered by the 
Board in this case, because of the amendments which occurred 
during the pendency of the claim, pursuant to VAOPGCPREC 7-
2003, supra.  In any future claims and adjudications, the RO 
will apply only the amended rating criteria, and will 
consider evidence developed after the present claim.


IV.  Analysis

The veteran's service-connected residuals of a GSW to the 
lateral aspect of the left thigh, upper 1/3, moderate, to 
Muscle Group XIII have been evaluated pursuant to Diagnostic 
Code 5313, which provides evaluation for disability of muscle 
group XIII.  The functions of these muscles are as follows:  
Extension of hip and flexion of knee; outward and inward 
rotation of flexed knee; acting with rectus femoris and 
sartorius (see XIV, 1, 2) synchronizing simultaneous flexion 
of hip and knee and extension of hip and knee by belt-over-
pulley action at knee joint.  The muscles include the 
posterior thigh group, and hamstring complex of 2-joint 
muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  Muscle disability under this provision is 
evaluated as follows: slight (0 percent); moderate (10 
percent); moderately severe (30 percent); and severe (40 
percent).  38 C.F.R. § 4.73, Diagnostic Code 5313.

The Board finds that the veteran's service-connected GSW 
residuals of the left thigh do not meet or more nearly 
approximate the criteria for a rating in excess of 30 based 
upon impairment of muscle group XIII.  With respect to the 
residual muscle impairment, the Board notes that the 
veteran's service medical records reflect in-service 
treatment for his GSW to the left thigh, to include 
debridement of the wound at a medical company, then excision 
and secondary closure under general anesthesia while 
hospitalized for a period of approximately 5 weeks before his 
return to duty.  

The evidence of record shows that at the December 1947 VA 
examination, the veteran had complaints of pain in the left 
thigh and also pulling in the upper left thigh when doing 
knee bends.  The examiner found no limitation of function of 
the left thigh muscles.  At an October 1997 VA examination, 
there was good strength and motion of the thigh with 
resistance, no muscle herniations and no sensory or reflex 
deficits in the left lower extremity.  The examiner did not 
find any weakness or fatigability problems and did not see 
why pain was a problem with the veteran's condition.  At an 
April 2000 examination no real muscle atrophy was noted and 
no reflex or motor deficits.  There was weakness in the 
lateral femoral bone of the thigh and decreased sensation in 
the lateral thigh and calf.  The examiner opined that the 
functional defect of muscle group XIII was moderate.  At a 
February 2002 VA neurological examination, the examiner found 
no clear good objective evidence of any residual damage to 
the femoral nerve.  

The evidence of record shows history and complaints 
characteristic of moderately severe muscle injury.  As such, 
the veteran appears to have consistent complaints of some of 
the cardinal signs or symptoms of muscle disability to 
include fatigue-pain and weakness, as defined by 38 C.F.R. § 
4.56(c), which corresponds to the criteria of a moderately 
severe muscle injury.  Although, in December 1947 the 
examiner found no limitation of function of the left thigh 
muscles, in April 2000, the functional defect of muscle group 
XIII was described as moderate.

The preponderance of the competent medical evidence, however, 
is against a finding that this impairment is of such severity 
as to constitute a severe injury to muscle group XIII.  The 
evidence of record does not show that the veteran suffered a 
severe muscle injury in service as there is no medical record 
of shattering bone fracture or open comminuted fracture.  
Further, at the time of his separation from service, there 
was no evidence of fracture.  The evidence at that time 
showed slight weakness of the left thigh and knee considered 
as nondisabling.  The consistent complaints of cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c) worse that those shown for moderately severe muscle 
injuries are not shown.  Although in January 2002 he had poor 
flexion of the left knee and the record reflects that he uses 
a cane for ambulation, there was good quadriceps function and 
severe impairment of function is not shown.  His complaints 
of pain in his left leg were treated with medication which 
brought good relief.  Upon examination, the scar has not been 
described as ragged, or depressed, but consistently as well-
healed and without adhesions.  Medical evidence of record 
does not show neurological defects in the lower extremities.  

There are also no objective medical findings such as X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; or induration or atrophy of an entire muscle 
following simple piercing by a projectile

The Board notes that a residual scar is included the service-
connected residuals of the GSW of the left thigh and has 
considered whether a separate compensable evaluation for a 
residual scar is warranted.  As noted above, during the 
pendency of the veteran's claim and appeal the regulations 
for evaluation of skin disabilities were amended, effective 
August 30, 2002.  Generally, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the claim and appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).  Accordingly, for the 
period prior to August 30, 2002, only the "old" rating 
criteria may be considered in determining the severity of the 
veteran's residual scar.

As noted above, the revisions to the criteria for evaluating 
scars both made little or no substantive change to Diagnostic 
Codes 7803-7805, and added two new potentially applicable 
Codes that utilize objective criteria for evaluating the 
veteran's service-connected disability.  As such, the veteran 
will not be prejudiced by the Board's decision to proceed 
with adjudication of this claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The residual GSW scar on the left thigh has been consistently 
described as well-healed with no adhesions.  Although the 
veteran has testified that the scar was tender, this has not 
been shown on objective demonstration and also is not a 
superficial scar.  Any limitation of motion has been 
attributed to the underlying muscle injury and is compensated 
under Diagnostic Code 5313 as noted above.  See 38 C.F.R. 
§ 4.14 (evaluation of same manifestations under different 
diagnostic codes prohibited).  In addition, the area of the 
scar does not exceed 6 square inches (39 square cm).  
Therefore, a separate evaluation for the residual scar on the 
left thigh is not warranted.  38 C.F.R. § 4.14, § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (effective prior to Aug. 
30, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 
7804, 7805 (effective as of Aug. 30, 2002).

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
left thigh GSW residuals based upon muscle impairment.  
Consequently, the Board concludes that the residual muscle 
impairment is adequately evaluated by the current 30 percent 
rating in that it reflects moderately severe impairment.  
Thus, the Board finds that the preponderance of the evidence 
is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a gunshot wound to the lateral aspect of the left thigh, 
upper 1/3, moderate, to Muscle Group XIII is denied.


REMAND

As noted above, in a January 2005 rating decision the RO 
initially denied entitlement to scoliosis with right thoracic 
and left lumbar curvature.  The veteran submitted a notice of 
disagreement (NOD) with this rating decision in February 
2005.  The filing of a NOD initiates the appeal process.  
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  A 
statement of the case (SOC) has not been issued with respect 
to this issue.  

Accordingly, because a timely NOD regarding this issue has 
been submitted, a remand is required in order for the RO to 
provide the veteran a SOC.  The United States Court of 
Appeals for Veterans Claims has held that, when a notice of 
disagreement has been timely filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); see 
also 38 U.S.C.A. § 7105(d)(1) (West 2002).

In light of the above, this appeal is REMANDED for the 
following additional development:

Issue a SOC regarding the issue of entitlement to 
service connection for scoliosis with right 
thoracic and left lumbar curvature.  The appellant 
and his representative are hereby notified that, 
following the receipt of the SOC concerning these 
issues, a timely substantive appeal must be filed 
if appellate review by the Board is desired.  If, 
and only if, a timely substantive appeal is filed 
should this issue be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action, other than as 
spelled out within this remand, until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


